Citation Nr: 0120850	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for PTSD (post-traumatic 
stress disorder).

Entitlement to a higher rating for a left leg burn scar, 
initially assigned a zero percent evaluation, effective from 
December 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for PTSD and granted service connection for a burn 
scar of the left leg.  A zero percent rating was assigned for 
the left leg burn scar, effective from December 1999.

The issue of service connection for PTSD will be addressed in 
the remand section of this decision.


FINDING OF FACT

The left leg second-degree burn scar is approximately 6 
square centimeters in area and has displayed no ulceration, 
tenderness on objective demonstration, or limitation of 
function of a body part associated with the burn scar at any 
time since December 1999.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a burn scar of 
the left leg at any time since December 1999 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7802, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1968 to August 
1969.

Service medical records show that the veteran was treated for 
a second-degree burn of the left leg incurred in October 
1968.  The scar was not mentioned on the separation 
examination.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's and 2000.  The 
more salient medical reports with regard to his claim for a 
higher rating for the burn scar of the left leg are discussed 
below.

A VA medical report of the veteran's evaluation in February 
1999 reveals that he complained of pain in the left knee.  
There was mild laxity of the left medial collateral ligament.  
Pulses of the lower extremities were equal and strong, 
including the feet.  The assessments were pain in the left 
calf with walking, diabetes mellitus, hypertension, and mild 
instability of the left knee.

The veteran underwent a VA medical examination in May 2000 in 
order to determine the nature and extent of his burn scar.  
He gave a history of a second-degree burn to the left leg in 
service that resolved without any need for grafting or 
surgery.  He complained of soreness and tenderness over the 
area of the scar that he said affected his employment because 
there was pain in the area when he walked.  There was a 
circumscribed, nonkeloid, well-healed scar on the medial 
aspect of the left lower leg, measuring approximately 3 
centimeters by 2 centimeters.  There was no tenderness to 
palpation over the scar.  There was no tingling nor 
paresthesia appreciated.  There was no deformity of the skin 
noted.  The assessment was status post second degree burn to 
the left lower extremity with residual scar with no 
significant finding on examination.  The examiner noted that 
the scar was well healed and well approximated to the skin 
with no keloid formation or tenderness to palpation during 
the examination.

The veteran testified at a hearing in September 2000.  His 
testimony was to the effect that the scar on his left leg was 
painful and that he took medication to treat the pain caused 
by this scar.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for a higher rating for the 
burn scar of the left leg.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to this claim.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claim, that essentially 
notifies the veteran of the evidence needed to prevail on 
this claim.  Under the circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of the claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.


Second-degree burn scars warrant a 10 percent rating when the 
area or areas approximate one square foot.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  As measured on examination, 
the scar is approximately six square centimeters in area.  
Thus, a compensable rating is not available under this 
Diagnostic Code.

A compensable evaluation for superficial scars requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent); or that they produce limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

Statements and testimony are to the effect that the burn scar 
of the left leg is painful and produces functional 
impairment, but this evidence is refuted by the objective 
medical evidence.  The VA reports of his treatment indicate 
the presence of left leg problems associated with other 
disorders, but not the burn scar.  The medical evidence does 
not associate any limitation of function of the left leg with 
the burn scar and the report of VA examination in September 
2000 indicates that the scar is essentially asymptomatic.  
The report of this examination reveals that the scar has no 
ulceration, tenderness, or pain on objective demonstration.  
A review of the overall evidence shows that the criteria for 
a compensable evaluation under the above-noted diagnostic 
codes for the left leg burn scar have not been met at any 
time since December 1999.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for the left leg burn scar, evaluated at 
zero percent, effective from December 1999, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A higher rating for the left leg burn scar, initially 
assigned a zero percent evaluation, effective from December 
1999, is denied.



REMAND

As noted above, the VCAA, Pub. L. No. 106-475, redefined VA's 
duty to assist the veteran in the development of a claim.  In 
this case, there is additional VA duty to assist the veteran 
in the development of his claim for service connection for 
PTSD.  The RO should advise the veteran of the evidence 
needed to successfully prove this claim, and assist him in 
obtaining any relevant evidence.

VA medical reports of the veteran's treatment in 2000 show 
that his psychiatric condition has been variously classified 
to include PTSD.  Under the circumstances, the veteran should 
be scheduled for a VA psychiatric examination in order to 
determine whether he has PTSD under the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV).  
38 C.F.R. § 4.125 (2000).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether the veteran has PTSD that meets 
the criteria of DSM-IV.  The psychiatrist 
should support the conclusion by 
discussing medical principles as applied 
to the medical evidence in the veteran's 
case, including the VA medical reports of 
his treatment showing that he has PTSD.  
In order to assist the psychiatrist in 
providing the requested information, the 
claims folder must be made available and 
reviewed prior to the examination.

3.  If, and only if, the psychiatrist 
provides a diagnosis of PTSD under the 
criteria of DSM-IV, the RO should contact 
the veteran and ask him to provide 
specific information as to the claimed 
in-service stressors in order to provide 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to support any of the alleged 
in-service stressors.  The RO should also 
obtain the veteran's service personnel 
records prior to asking the USASCRUR for 
corroboration of any of the veteran's in-
service stressors.

Thereafter, the RO should ask the 
USASCRUR to verify the veteran's alleged 
stressors.  A summary of the veteran's 
alleged stressors with a copy of the DD 
Form 214 and the service personnel 
records should be sent with the request.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claim for 
service connection for PTSD.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



